Citation Nr: 1525451	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  14-06 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to October 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision that, in part, denied the Veteran's claim of entitlement to service connection for a cervical spine disability.


FINDING OF FACT

The weight of the competent evidence of record is at least in equipoise as to whether the Veteran has a cervical spine disability as a result of active military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service connection for a cervical spine disability is warranted.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.311 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has granted the Veteran's claim of entitlement to service connection for a cervical spine disability; any error relating to the duties to notify and assist with respect to this claim is moot.  

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

With regard to the presence of a current disability, the Veteran has been diagnosed with cervical spondylosis and cervical strain.  With regard to an in-service event or injury, in September 1982, following an in-service assault, the Veteran was assessed with a possible avulsion fracture of the cervical spine.  

With regard to medical evidence of a nexus between the Veteran's current cervical spine disability and his military service, the Veteran underwent a VA examination in September 2011, at which time the examiner opined that the Veteran's cervical spine disability was not related to his military service.  As a rationale for this opinion, the examiner found that x-rays of the Veteran's cervical spine were negative, and there were no medical records documenting a cervical spine disability since the time of the Veteran's in-service disability.  The examiner further noted that cervical strains are transitory in nature.

In November 2014, a VA clinician, after reviewing the Veteran's service treatment records and the results of a March 2012 MRI examination that showed the presence of cervical spondylosis, opined that it was more likely than not that the Veteran's current chronic neck pain was the result of the injuries that the Veteran sustained in the military.  

Turning to a review of this evidence, while the Board places probative weight on both medical opinions, the Board observes that the November 2014 clinician rendered an opinion with reference to MRI results that were not available to the September 2011 examiner.  Rather than remand the Veteran's claim in order to provide him with another medical examination, the Board will afford the Veteran with the benefit of the doubt and place greater probative weight on the finding of the November 2014 clinician.  

Accordingly, service connection for a cervical spine disability is warranted, and the Veteran's claim for service connection is granted.








ORDER

Service connection for a cervical spine disability is granted.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


